DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention A (Claims 1-12 and 23-25) in the reply filed on 10/7/2021 is acknowledged.  Claims 1-12 and 23-25 are currently examined.
Allowable Subject Matter
Claims 1-12 and 23-25 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
In interpreting the claims, in light of the specification filed on July 7, 2020, the Examiner finds the claimed invention to be patentably distinct from the prior arts of record. 
None of the cited prior art references, singly or in combination, fully teaches all limitations of independent claims 1, 23 and 25, specifically,
US 20160371557 A1 (Takahashi) teaches identifying a numeral target in an image through extracted rectangles, array of rectangles each includes one or both of a horizontal line and a vertical line, and etc. to recognize a numeral identification as illustrated in Figs. 8-24. 
US 20080089666 A1 (Aman) teaches method and system of identifying numerals in scoreboard. Aman, Figs. 5-7, segments image region into multiple cells and counts line segments in cells to form numeral recognition. 

Depending claims 2-12 depend on the independent Claim 1; depending claim 24 depends on the independent Claim 23, therefore are allowed at least for the reasons set forth for independent Claims 1 and 23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649